Citation Nr: 1821535	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-18 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right wrist associated with right wrist ganglion cyst excision.

2.  Entitlement to a temporary total rating (TTR) for convalescence for a September 2010 right wrist carpal tunnel release.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in February 2015 and October 2016, when they were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The prior Board remands requested a VA opinion addressing whether the Veteran's right carpal tunnel syndrome is a symptom, manifestation, or maturation of his service-connected degenerative joint disease of the right wrist.  While an addendum opinion was obtained in October 2016, it was not responsive to the Board's inquiry.  Accordingly, further clarification is warranted.  

Additionally, there are outstanding VA treatment records.  A November 15, 2016 VA treatment record indicates that the Veteran had a follow up appointment scheduled on December 1, 2016.  To date, treatment records subsequent to November 15, 2016 have not been associated with the claims file.  As the Board cannot exclude the possibility that the outstanding records may be relevant to the pending appeals, on remand all outstanding VA treatment records must be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from November 15, 2016 to present and associate them with the claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  After the above is completed to the extent possible, the claims file should be sent to an appropriate VA clinician.  If a new examination is deemed necessary to respond to the question below, one should be scheduled.  Following review of the claims file, the examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's right carpal tunnel syndrome is a symptom, manifestation, or maturation of the Veteran's degenerative joint disease of the right wrist.  Please explain why or why not.

A rationale should be provided for any opinion offered.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




